Response to Amendment
Amendment after Final, filed on 07/20/2022, overcomes the current rejections.  Support for the amended limitation is found at least in FIG. 3 and paragraph [0030] with bus 219 is seen as the recited first bus.
However, at least amended claim 1 could be rejected under obviousness with Lee et al. (US 8,874,831) in view of newly found reference to Park (PGPub. 2013/0120925).  See annotations in FIG. 5 of Park below.

    PNG
    media_image1.png
    695
    743
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 25, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824